         Case 18-14581-jkf            Doc 58   Filed 06/17/19 Entered 06/17/19 14:41:43                Desc Main
                                               Document      Page 1 of 2

                                           United States Bankruptcy Court
                                               Eastern District of Pennsylvania
 In re   Steven Frederic Paulk, Jr.                                                   Case No.    18-14581
                                                             Debtor(s)                Chapter     13




                     APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF
                                                     EXPENSES
       Tova Weiss, Esquire., applies under §330 of the Bankruptcy code for an award of compensation and
reimbursement of actual, necessary expenses, and represents:

    1. Applicant, Tova Weiss, Esquire, is counsel for the debtor.
    2. The debtor filed a petition under Chapter 13 of the Bankruptcy code on July10, 2018.                  .
    3. The Debtor’s annualized current monthly income as set forth on Form B22C is:

         ____ ___        above median (the amount of line 15 is not less than the amount on line 16)

         ___X__below median (the amount on line 15 is less than the amount on line 16).

    4. All services rendered and expenses incurred for which compensation or reimbursement is requested were
       performed or incurred for or on behalf of the debtor(s), the services and expenses were actual and necessary, and
       the compensation requested for those services is reasonable.

    5. Application requests an award of compensation of $4,000.00 in providing the following services:

         Meeting with client(s), telephone calls and faxes to creditors, telephone calls with client(s), receipt, review and
         response to emails from client(s), gathering information for petition, input information, Meeting of Creditors, any
         and all amendments required, and further information if necessary, telephone calls and faxes to Chapter 13
         Trustee and any objections to proofs of claims, negotiations with creditors, emails and communications with the
         Trustee and any and all other legal services required.

    6. Applicant does not request reimbursement of expenses, as all Court costs ( filing fee) has been paid by the debtor
       to date.

    7. The debtor paid Applicant $1,290.00 for legal fees, plus filing fees $310.00, prior to the filing of the Petition.
       .
    8. A copy of the Applicant’s disclosure of compensation pursuant to Fed. R. Bankr. P. 2016(b) is attached hereto as
       Exhibit “A”.

    9. None of the compensation paid to applicant will be shared with any person other than a member or regular
       associate of applicant’s law firm unless 11 U.S.C. Section 504 (c) applies.
        Case 18-14581-jkf        Doc 58      Filed 06/17/19 Entered 06/17/19 14:41:43               Desc Main
                                             Document      Page 2 of 2
        WHEREFORE, Applicant, requests an award of $4,000.00, the amount of $1,290.00 having been already paid
to debtor’s counsel for legal fees, leaving a remaining balance of $2,710.00 and $0 in reimbursement of actual, necessary
expenses. The cost of filing fee in the amount of $310.00 has been paid by the debtor.


                                                                 /s/Tova Weiss
                                                                 Tova Weiss, Esquire
                                                                 Blitshtein & Weiss, P.C.
                                                                 648 2nd Street Pike
                                                                 Southampton, PA 18966
Dated: June 17, 2019                                             215-364-4900
                                                                 email: weiss@lawyersbw.com
                                                                 Attorney For Debtor
